CALOGERO, Chief Justice,
dissenting from the denial of rehearing.
I would grant the rehearing application for reasons consistent with this Court’s opinion in State v. Welch, 615 So.2d 300 (La.1993). Evidence of a prior volatile and confrontational relationship, including prior acts of violence or threatened violence, between the victim and the defendant is admissible to provide the jury with a context in which to evaluate the acts charged against the defendant even when that evidence does not relate directly to an essential element of the offense or to any specific defense. Thus, the confrontational relationship between the defendant and the victim in the instant case is necessary for the jury to put the events that culminated in the death of the victim in the proper context.